Citation Nr: 1628336	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for a heart condition.

2.  Entitlement to an effective date earlier than November 6, 2008, for the grant of service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of fractured left clavicle.

5.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative disc disease of the cervical spine.

6.  Entitlement to an effective date earlier than September 2, 2008, for the assignment of a 10 percent evaluation for bilateral hearing loss.

7.  Entitlement to an effective date earlier than September 2, 2008, for the assignment of a 10 percent evaluation for residuals of fractured left clavicle.

8.  Entitlement to an effective date prior to September 2, 2008, for the assignment of a 10 percent rating for degenerative disc disease of the cervical spine.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1969 and from January 1975 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Also on appeal is a May 2011 rating decision by the VA RO in North Little Rock, Arkansas, which is VA's current Agency of Original Jurisdiction (AOJ).

In August 2012 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the North Little Rock RO. A transcript of his testimony is of record.

In March 2013 the Board remanded the issues on appeal to the AOJ for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service connection for a heart condition was originally denied by a rating decision in February 1992; the Veteran did not appeal and the decision became final.

2.  After February 1992 the AOJ denied requests to reopen the claim of service connection for a heart condition in March 1993, September 1994, December 1996 and December 2005; the Veteran did not appeal and those decisions in turn became final.

3.  Evidence received since December 2005 is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a heart condition.

4.  The Veteran's original claim for service connection for tinnitus was denied by an unappealed rating decision in September 1994; thereafter, there was no claim for service connection for tinnitus until a favorable VA audiological evaluation on November 6, 2008, which was accepted by VA as an informal claim for service connection.  

5.  Prior to March 29, 2016, the Veteran's bilateral hearing loss disability was manifested at worst by a Level II hearing loss in the right ear and a Level XI hearing loss in the left ear.

6.  During VA audiological evaluation on March 29, 2016, the Veteran's bilateral hearing loss disability was manifested by a Level III hearing loss in the right ear and a Level XI hearing loss in the left ear.  

7.  The Veteran's residuals of fractured left clavicle are manifested by motion of the left (non-dominant) arm higher than shoulder level, but with pain; he does not have malunion or nonunion of the clavicle and scapula.  

7.  The Veteran's cervical spine disability is manifested by flexion to 30 degrees or better and combined range of motion to 190 degrees or better, without intervertebral disc syndrome and without evidence of a separately compensable neurological deficit.  

8.  The present claims for increased (compensable) rating for bilateral hearing loss disability, cervical spine disability and residuals of fractured clavicle were received on October 2, 2008; there is no probative evidence suggesting that compensable evaluation for these disabilities was factually ascertainable during the year prior to that date.

9.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the requirements for reopening a claim of service connection for a heart condition have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The requirements to show entitlement to an effective date earlier than November 6, 2008, for grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.157 (2008); 38 C.F.R. § 3.400 (2015).

3.  The requirements for an evaluation of 20 percent, but not higher, for bilateral hearing loss are met from March 29, 2016, but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The requirements for an evaluation in excess of 10 percent for residuals of fractured left clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2015).

5.  The requirements for an evaluation in excess of 10 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2015).

6.  The requirements to establish entitlement to an effective date earlier than September 2, 2008, for 10 percent evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.85, 4.86, Diagnostic Code 6100 (2015).

7.  The requirements to establish entitlement to an effective date earlier than September 2, 2008, for 10 percent evaluation for residuals of fractured left clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2015).

8.  The requirements to establish entitlement to an effective date earlier than September 2, 2008, for 10 percent evaluation for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2015).

9.  The requirements to establish entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran in this case was provided VCAA-compliant notice in October 2008 that informed him of the elements required to reopen the previously-denied claim of service connection for heart condition and the elements required to establish entitlement to increased evaluation for left ear hearing loss, residuals of left clavicle fracture and cervical spine disability; he had ample opportunity to respond prior to the rating decision in January 2009.  The Veteran also received VCAA-compliant notice in regard to entitlement to TDIU by letters in April 2010, July 2010 and December 2010, and he had ample opportunity to respond prior to the rating decision in May 2011.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) have been obtained.  The file contains post-service treatment VA and private treatment records and VA examination reports.  The Veteran has not identified any outstanding medical records that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been afforded numerous VA examinations during the course of the appeal that address all of the claimed disabilities.  As regards TDIU, the VA medical examinations provide an assessment of the occupational impairment caused by each service-connected disability individually; VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities, since applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3rd 1350 (Fed. Cir. 2013)) (holding that in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Board remanded the case to the AOJ in August 2012 for the purpose of obtaining Social Security Administration (SSA) records and also to afford the Veteran a VA audiological examination.  The SSA records have been obtained and the audiological evaluation was performed April 2013, with an additional audiological evaluation in March 2016.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the issues presently on appeal.  

The Veteran has been afforded a hearing before the Board, in which he presented argument in support of his appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

New and Material Evidence

Service connection for a heart condition was originally denied by a rating decision in February 1992; the Veteran did not appeal and the decision became final.  38 C.F.R. § 20.302.

After February 1992 the Veteran made several requests to reopen his claim for service connection for a heart condition; the AOJ denied these requests by rating decisions in March 1993, September 1994, December 1996, and December 2005.  The Veteran again did not appeal and those decisions in turn became final.  38 C.F.R. § 20.302.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  However, the presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  

Evidence of record in December 2005, the last final denial of the claim for any reason, included service treatment records (STRs); post-service VA and private treatment records showing myocardial infarction and diagnosed coronary artery disease (CAD).  The specific reason the claim was denied and remained denied was a determination that the Veteran was shown to have had a myocardial infarction in September 1991, more than one year after discharge from service, with no indication of a heart condition during service. 

Evidence received since December 2005 consists of STRs that were resubmitted by the Veteran but previously considered by the AOJ, VA and private treatment records showing continued treatment for cardiac complaints, and a VA cardiac examination in December 2011 in which the examiner diagnosed CAD and provided a reasoned opinion that the diagnosed disorder is not likely incurred in or otherwise related to service.  The new evidence also includes the Veteran's testimony before the Board in August 2012 in which he reported chest pains during service and also reported having had a heart attack in 1991, and the Veteran's SSA disability file, which shows "heart condition" as one of the disabilities for which the Veteran sought SSA disability compensation.

The Board finds that the evidence submitted since December 2005 is not new and material.  The STRs submitted by the Veteran, as well as his report of having been treated for heart attack in 1991, were previously considered and are accordingly redundant and cumulative.  The medical records show continued treatment for heart problems but do not show or suggest an association between such current problems and service.  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for a heart condition.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a heart condition has not been received, and the rating decision of December 2005 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Effective Date of Service Connection

The Veteran asserts entitlement to an effective date earlier than November 6, 2008, for the grant of service connection for tinnitus

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

Further, the effective date of an award of service connection for a reopened claim will be the date or receipt of the claim or the date entitlement arose, whichever is later.   38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

Review of the file shows the Veteran's original claim seeking service connection for tinnitus, filed in August 1993,  was denied by a rating decision in September 1994; the Veteran did not appeal and the rating decision accordingly became final.   38 C.F.R. § 20.302.

Where a prior unappealed decision becomes final and binding on a veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).  In this case, after the denial became final in September 1994 the Veteran did not again file a claim seeking service connection for tinnitus.  Rather, the Veteran had a VA audiological evaluation on November 6, 2008, in which the audiologist stated an opinion that the Veteran's current tinnitus was related to his service-connected hearing loss.  The RO accepted this medical record as an informal claim for service connection for tinnitus and granted service connection effective from the date of the examination, which is also the date of the examination.

Under the regulations then current, a VA medical examination report will be accepted as an informal claim for benefits once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable to a degree; the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of the claim. .  38 C.F.R. § 3.157(b) (2008).  Under the plain meaning of the regulation, the effective date of the claim cannot be prior to the November 2008 medical examination report that comprised the informal claim on which service connection was subsequently granted.

The file contains a VA outpatient treatment note in January 2008 in which the Veteran complained of ringing in the left ear.  This does not constitute an informal claim for service connection because nothing in the treatment note suggests a relationship between the symptom and service, or between the symptom and a service-connected disability.  Further, in a subsequent VA audiology note in April 2008 the Veteran endorsed a "water rushing" sound in the left ear but denied tinnitus.  

The Veteran argued during his Travel Board hearing that service connection should date from his original claim.  However, the effective date of service connection for a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  See also Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that "the fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application").
   
There is no basis under the regulation on which an earlier effective date for tinnitus can be considered.  The claim must accordingly be denied as a matter of law.

Evaluation of Disabilities incl. Effective Dates

General principles pertaining to disability rating and effective date of rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Board must address the applicability of 38 C.F.R.  § 4.59, which states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA laws and regulations provide that the effective date for increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Evaluation and effective date of bilateral hearing loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Addressing first the question of effective date of rating, the present claim for increased rating was received on October 2, 2008, according to the date-stamp on the document in the claims file.  The AOJ characterized the claim as having been received on September 2, 2008.  At any rate, there is no evidence of record dating from September 2007 to September 2008 suggesting that compensable rating was warranted during that period.  Further, prior to September 2, 2008, the Veteran was service-connected only for left ear hearing loss, service connection for right ear hearing loss having been previously considered and denied.  Accordingly, an effective date earlier than September 2, 2008, for 10 percent rating for the bilateral hearing loss disability is not warranted.

The Veteran had a VA audiology evaluation in November 2008 in which he complained of decreased hearing, left worse than right.  He particularly cited having to frequently ask people to repeat themselves.  Audiometric evaluation was as



	(CONTINUED ON NEXT PAGE)


follows:


HERTZ

 1000
  2000
  3000
 4000
AVG.
RIGHT
   10
    25
    55
    55
    36
LEFT
   90
   100
    105+
   105+
   100

Speech recognition scores were 94 percent for the right ear and 4 percent for the left ear.  Application of these audiometric values to Table VI produces a Level I hearing loss in the right ear and a Level XI in the left ear.  Applying a Level I hearing loss to a Level XI hearing loss on Table VII produces a 10 percent evaluation.  The Veteran had an exceptional pattern of left ear hearing loss to warrant evaluation under Table VIa, but doing so produces a Level X hearing loss and is thus not favorable to the Veteran.  See 38 C.F.R. § 4.86.

The Veteran had a VA audiology evaluation in August 2010 in which he again complained of difficulty understanding speech and having to ask people to repeat themselves.  At work, the hearing disability caused difficulty hearing localized sounds, such as fork lifts.  Audiometric evaluation was as follows:

HERTZ

 1000
  2000
  3000
 4000
AVG.
RIGHT
   20
    30
    60
    60
    43
LEFT
   90
    95
    105+
   105+
    99

Speech recognition scores were 96 percent for the right ear and 8 percent for the left ear.  Application of these audiometric values to Table VI produces a Level I hearing loss in the right ear and a Level XI in the left ear.  Applying a Level I hearing loss to a Level XI hearing loss on Table VII produces a 10 percent evaluation.  The Veteran had an exceptional pattern of left ear hearing loss to warrant evaluation under Table VIa, but doing so produces a Level X hearing loss and is thus not favorable to the Veteran.  See 38 C.F.R. § 4.86.

The Veteran had a VA audiology evaluation in December 2011 in which he complained of difficulty understanding speech, especially if not wearing his hearing aids.  Audiometric evaluation was as follows:

HERTZ

 1000
  2000
  3000
 4000
AVG.
RIGHT
   25
    30
    60
    60
   44
LEFT
   90
    95
    105+
   105+
   99

Speech recognition scores were 88 percent for the right ear and 8 percent for the left ear.  Application of these audiometric values to Table VI produces a Level II hearing loss in the right ear and a Level XI in the left ear.  Applying a Level II hearing loss to a Level XI hearing loss on Table VII produces a 10 percent evaluation.  The Veteran had an exceptional pattern of left ear hearing loss to warrant evaluation under Table VIa, but doing so produces a Level X hearing loss and is thus not favorable to the Veteran.  See 38 C.F.R. § 4.86.

The Veteran testified before the Board in August 2012 that his hearing acuity had decreased since the last VA examination.  

The Veteran had a VA audiology evaluation in April 2013 in which he complained that he sometimes has to ask others to repeat.  Audiometric evaluation was as follows:

HERTZ

 1000
  2000
  3000
 4000
 AVG.
RIGHT
   25
    30
    65
    65
   46
LEFT
   95
    95
    95
   105
   98

Speech recognition scores were 88 percent for the right ear and 4 percent for the left ear.  Application of these audiometric values to Table VI produces a Level II hearing loss in the right ear and a Level XI in the left ear.  Applying a Level II hearing loss to a Level XI hearing loss on Table VII produces a 10 percent evaluation.  The Veteran had an exceptional pattern of left ear hearing loss to warrant evaluation under Table VIa, but doing so produces a Level X hearing loss and is thus not favorable to the Veteran.  See 38 C.F.R. § 4.86.

The Veteran's most recent VA audiology evaluation was performed on March 29, 2016.  The Veteran complained of difficulty hearing in all situations, especially when someone is talking on his left side.  Audiometric evaluation was as follows:


HERTZ

 1000
  2000
  3000
 4000
 AVG.
RIGHT
   30
    30
   65
    65
   60
LEFT
   95
    90
    105+
   105
   90+

Speech recognition scores were 86 percent for the right ear and 32 percent for the left ear (the examination report has these scores reversed, which is clearly improbable and presumed to be an error in transcription).  Application of these audiometric values to Table VI produces a Level III hearing loss in the right ear and a Level XI in the left ear.  Applying a Level II hearing loss to a Level XI hearing loss on Table VII produces a 20 percent evaluation.  The Veteran had an exceptional pattern of left ear hearing loss to warrant evaluation under Table VIa, but doing so produces a Level X hearing loss and is thus not favorable to the Veteran.  See 38 C.F.R. § 4.86.

The evidence of record shows that prior to March 29, 2016, the Veteran's bilateral hearing loss disability was manifested at worst by a Level II hearing loss in the right ear and a Level XI in the left ear.  These audiometric scores are squarely within the criteria for the currently-assigned 10 percent rating.

However, during VA audiological evaluation on March 29, 2016, the Veteran's bilateral hearing loss disability was manifested by a Level III hearing loss in the right ear and a Level XI hearing loss in the left ear.  Thus, an evaluation of 20 percent, but not more, for bilateral hearing loss is warranted from March 29, 2016, the date the entitlement arose, but not before.  See 38 C.F.R. § 3.400(o).  The Veteran's appeal is granted to that extent.
The Board also finds that there are no distinct periods during the course of the appeal in which the criteria for higher evaluation were met; accordingly, "staged ratings" for this disability are not warranted.  Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his hearing loss disability.  The manifestations of his hearing loss are contemplated by the schedular criteria, which specifically consider hearing acuity in conjunction with speech discrimination (these being the two functional impairments of which the Veteran complains).  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

In sum, the Board has found that a rating of 20 percent is warranted for bilateral hearing loss disability effective from March 29, 2016; otherwise, the claim for increased rating must be denied.  The Board has also found that an earlier effective date for 10 percent evaluation is not warranted.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Evaluation and effective date of residuals of fractured left clavicle

Impairment of the clavicle or scapula is rated under the provisions of 38 C.F.R. § 4.71a, DC 5203.  The criteria are identical for the major (dominant) and minor (non-dominant) extremity, and are as follows.  A rating of 10 percent is assigned for malunion of the clavicle and scapula, or for nonunion of the clavicle and scapula without loose movement.  A rating of 20 percent is assigned for nonunion of the clavicle and scapula with loose movement, or for dislocation of the clavicle and scapula.

The disability may also be rated based on impairment of function of the contiguous joint, in this case the arm.  Limitation of motion of the arm is rated under the provisions of DC 5201, as follows.  A rating of 20 percent is assigned for limitation of motion of the dominant or non-dominant extremity to shoulder level, or for limitation of the non-dominant extremity midway between the side and shoulder.  A rating of 30 percent is assigned for limitation of motion of the dominant extremity to midway between the side and the shoulder, or for limitation of motion of the non-dominant extremity to 25 degrees from the side.  A rating of 40 percent is assigned for limitation of motion of the dominant extremity to 25 degrees from the side.

Addressing first the question of effective date of rating, the present claim for increased rating was received on October 2, 2008, according to the date-stamp on the document in the claims file.  The AOJ characterized the claim as having been received on September 2, 2008.  At any rate, there is no evidence of record dating from September 2007 to September 2008 suggesting that compensable rating was warranted during that period.   Accordingly, an effective date earlier than September 2, 2008, for 10 percent rating for residuals of fractured left clavicle is not warranted.

The Veteran had a VA examination of the left shoulder in October 2008 in which he complained of pain near the acromioclavicular (AC) joint, 6/10 in severity, increasing with changes in the weather and with repetitive lifting; otherwise there were no specific flare-ups.  The Veteran denied use of a brace or sling.  The Veteran reported taking pain medication, with some relief; he had not had recent injections.   The Veteran reported his shoulder symptoms did not significantly impair his daily activities but caused difficulty at work associated with having to do heavy lifting when working around machines.  The Veteran reported he is right-handed.  

Examination of the left shoulder showed mild tenderness to palpation over the AC joint.  ROM was flexion and abduction 0 to 180 degrees and internal/external rotation 0 to 90 degrees.  There was pain with the last 10 degrees of flexion.  Repetitive movement caused no increase in pain or decrease in ROM.  Strength was normal (5/5).  X-ray of the left shoulder showed evidence of a previous injury.  The examiner diagnosed left AC joint separation with probable clavicle fracture and current rotator cuff tendinopathy.     

The Veteran had a VA examination of the left shoulder in July 2010 in which he complained of shoulder pain 6/10 in severity and associated with any kind of lifting.  He endorsed daily flare-ups.  Examination showed the spine to be tender to palpation along the AC joint.  There was a well-healed surgical scar and no sign of swelling or infection.  ROM was flexion 0 to 150 degrees, abduction 0 to 95 degrees, external rotation 0 to 45 degrees and internal rotation 0 to 55 degrees.  All movements were without pain, and repetitive movement cause no additional loss of function.  X-ray showed previous surgery for AC joint separation that appeared to be stable.  The examiner's diagnosis was chronic left shoulder AC joint separation.

The Veteran had a VA examination of the arm and shoulder in December 2011 in which he complained of left shoulder pain since his original injury in service; he denied flare-ups.  Examination showed the AC joint to be tender to palpation.  ROM was flexion and abduction to 150 degrees with pain at the end points; internal and external rotation was not noted.  Repetitive movement testing caused no loss of ROM but caused additional functional impairment due to pain on movement and less movement than normal.  Muscle strength of the shoulder was normal (5/5).  The examiner's diagnosis was AC joint osteoarthritis.   

The Veteran testified before the Board in August 2012 that his left clavicle "catches" and causes a burning sensation in the shoulder area.  He endorsed popping but denied loose movement or dislocations.  He also reported stiffness in the arm and occasional pain of 5/10 severity.  He denied any real problems moving the arm; there was some numbness in the arm that was resolved by carpal tunnel surgery.  

The evidence of record cited above shows that throughout the period under appeal the Veteran has been able to elevate his arm higher than shoulder level  (i.e., better than 90 degrees); accordingly, limitation of motion is not compensable under DC 5201.  However, because the noncompensable limitation of motion is accompanied by pain, the currently-assigned 10 percent evaluation is appropriate under 38 C.F.R. § 3.40.  The Veteran's limitation of motion, even with pain, does not approximate limitation of the non-dominant extremity to midway between the side and shoulder, so 20 percent evaluation is not warranted.  The shoulder is not shown to be manifested by malunion or nonunion of the clavicle and scapula, so rating under DC 5203 is not appropriate.

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Hart, 21 Vet. App. 505 (2007).

Regarding extraschedular evaluation, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun, 22 Vet. App. 111, 115.  Further, the Veteran's left shoulder disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In short, there is nothing exceptional or unusual about the Veteran's left shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In sum, based on the evidence and analysis above the Board has found that a rating in excess of 10 percent for residuals of a fractured clavicle is not warranted; the Board has also found that an earlier effective date for the 10 percent rating is not warranted.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Evaluation and effective date of degenerative disc disease of the cervical spine 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  

A rating of 10 percent is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A rating of 30 percent is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateroflexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the cervical thoracolumbar spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.

Intervertebral disc disease (IVDS) is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine (described above) or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The criteria for rating IVDS based on incapacitating episodes are as follows.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, for the purposes of evaluations under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Second, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Addressing first the question of effective date of rating, the present claim for increased rating was received on October 2, 2008, according to the date-stamp on the document in the claims file.  The AOJ characterized the claim as having been received on September 2, 2008.  Accordingly, an effective date earlier than September 2, 2008, for 10 percent rating for the cervical spine disability is not warranted.

The Veteran had a VA examination of the cervical spine in October 2008 in which he complained of neck pain of approximately 6/10 severity, sometimes running down the arms and legs.  He also complained of occasional numbness in the arms.  The Veteran reported increased pain with lifting, pulling, pushing or tugging but denied specific flare-ups; instead, increased pain was generally associated with increased activity.  The Veteran reported taking pain medication, with some relief; he had not had injections or physical therapy.  The Veteran reported impairment of daily activities requiring pulling, lifting, pushing or tugging due to significant pain; he had similar problems at work since he was a machine operator and had to move pipe.  The Veteran denied having had physician-directed bed rest during the past 12 months.  

Examination of the cervical spine showed flexion to 0-30 degrees and combined ROM to 240 degrees.  There was mild pain though the arcs of movement.  ROM was not changed by repetitive motion testing.  Neurological examination of the upper extremities was grossly normal.  The Veteran was essentially unable to tandem-walk.  X-ray and computed tomography (CT) study showed moderate-to-severe degenerative joint disease (DJD) at C4 to C7 level, with stenosis at the C5, C6 and C7 nerve roots.  The examiner diagnosed cervical spine DJD, moderate-to-severe.   
 
The Veteran had a VA examination of the cervical spine in July 2010 in which he complained of neck pain of approximately 7/10 severity, sometimes running down the left shoulder.  He endorsed daily flare-ups associated with any type of bending or stooping; pain medication was helpful during flare-ups.  The Veteran denied any periods of bed rest during the past 12 months.  Examination showed the cervical spine to be tender to palpation along the spinous processes and the paraspinal muscles.  ROM was flexion to 0-35 degrees and combined ROM of 265 degrees.  All movements were non-painful and repetitive movement caused no additional limitation of function.  There was no weakness appreciated with the neck and the neck was in normal posture.  Upper extremity strength was 4+/5, and sensation was intact.  X-ray of the cervical spine showed cervical spondylosis with degenerative changes at C3-4, C5-6 and C6-7 with anterior osteophytes at C4 and C5 level.     

The Veteran had a VA examination of the cervical spine in December 2011 in which he complained of pain with activity, with flare-ups that cause him to have to stop and rest.  ROM was flexion to 40 degrees with painful motion at that point and combined ROM of 190 degrees.  Repetitive movement testing caused no loss of ROM but caused additional functional impairment due to pain on movement and less movement than normal.  There was no tenderness to palpation such as to cause abnormal gait, abnormal spinal contour or guarding.  Neurological examination of the upper extremities was normal, with no signs of radiculopathy.  The examiner specifically stated the Veteran did not have IVDS of the cervical spine.  The examiner diagnosed moderate DDD of the cervical spine.

The Veteran testified before the Board in August 2012 that he had a history of numbness in the bilateral upper extremities, but this resolved with carpal tunnel surgery.  He complained of stiffness in the neck and bad headaches.  

The evidence of record cited above shows that during the course of the appeal the Veteran's cervical spine disability has been manifested by flexion to 30 degrees or better and combined ROM to 190 degrees or better.  This ROM is squarely within the criteria for the currently-assigned 10 percent rating under the General Rating Formula.  The Board notes that the alternative rating criteria for IVDS are not applicable, in that the most recent VA examination states that the Veteran does not have IVDS; further, there is no indication of qualifying incapacitating episodes.

The Veteran has complained of pain and tingling in the upper extremities, but the rating criteria envision pain even when it radiates.  There is no indication of separately-compensable neurological disorder associated with the cervical spine disability, and the most recent VA examiner stated the Veteran does not have radiculopathy.

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Hart, 21 Vet. App. 505 (2007).

Regarding extraschedular evaluation, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun, 22 Vet. App. 111, 115.  The Veteran's disability of the cervical spine is manifested by signs and symptoms such as pain and weakness, which impairs his ability to perform tasks requiring full ROM; as noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In sum, based on the evidence and analysis above the Board has found that a rating in excess of 10 percent for the cervical spine disability is not warranted; the Board has also found that an earlier effective date for the 10 percent rating is not warranted.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities      of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or    a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: right foot disability (postoperative right foot deformity with pes planus), rated as 30 percent disabling; left foot disability (postoperative left foot deformity with pes planus), rated as 20 percent disabling; residuals of fractured left clavicle, rated as 10 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling;  bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; postoperative varicocele, rated as noncompensable; and, residuals of pilonidal cyst, rated as noncompensable.  The Veteran's combined evaluation for service-connected disabilities is 70 percent.  The Veteran accordingly does not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a).

However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) to the Director of Compensation Services for extra-schedular consideration.   See 38 C.F.R. § 4.16(b).  

Unlike extraschedular referral under 38 CFR § 3.321(b)(1), section  4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  
 
In his present claim for TDIU, received in April 2010, the Veteran reported having a high school education and no specific occupational training.  He stated he had last worked full-time in April 2010 that that the service-connected disability that rendered him unemployable was "feet."   

The Veteran had a VA examination of the feet in May 2010 in which he reported pain of 9/10 severity but also reported being able to walk approximately one hour or one-half mile without pain.  He reported his foot pain negatively affected his job as a machine operator.  The examiner performed an examination of the feet and noted observations in detail.   The examiner stated an opinion that the Veteran had significant functional impairment that was due more to his forefoot deformities than to his flexible pes planus deformities; the Veteran did not seem to have the ability to perform a job in which he would be required to stand for prolonged periods of time but would tolerate more sedentary employment quite well.

The Veteran had a VA genitourinary examination in August 2010.  The examiner noted the Veteran reported being still employed, and stated an opinion that the Veteran was not a candidate for TDIU based on the service-connected varicocele and/or pilonidal cyst.  The examiner stated the varicocele would not pose an issue with sedentary employment, although a significant amount of walking could cause the condition to flare up.  The examiner stated the pilonidal cyst would not hinder sedentary work assignments unless skin irritants are part of the work cycle (in the Veteran's case, prolonged sitting could irritate the pilonidal cyst).  Also, conditions that cause severe skin irritation, cracking or wound exposure could cause concern about transfer of blood-borne pathogens.

The Veteran had a VA audiology evaluation in August 2010.  The audiologist stated the extent of the Veteran's hearing loss would make speech understanding and communication difficult without the use of hearing aids in many listening environments.  With the use of hearing amplification the Veteran would be expected to hear fairly well in quiet situations where people were speaking at close range.  Even with the use of hearing aids the Veteran would be expected to have difficulty understanding speech in noisy environments, especially with a lack of visual cues.  However, the Veteran's hearing loss did not preclude gainful employment.

The Veteran had a VA examination of the cervical spine and left shoulder in December 2011 in which the examiner stated the Veteran's diagnosed AC joint arthritis and DDD of the cervical spine did not impair the Veteran's ability to work.

In December 2010 the Veteran submitted a Statement in Support of Claim in which he acknowledged he was still working, although with increased difficulty with prolonged standing.

The Veteran's SSA disability file shows he was granted disability effective from May 2011 due to disability of the back (primary diagnosis) and other unspecified arthropathies (secondary diagnosis).  Associated with the SSA disability file is a Physical Residual Functional Capacity Assessment in December 2011 in which the examiner's primary diagnosis for disability was multilevel lumbar DDD/DJD, secondary diagnosis for disability was chronic lumbar pain, and "other alleged impairments" included heart, hearing loss, arthritis and carpal tunnel release.  In regard to hearing loss, which is a service-connected disability, the examiner noted that no functional impairment of hearing was perceived during a teleclaim conference; the Veteran reported he had adjusted to how he handled to telephone to accommodate his hearing problems.

The Veteran testified before the Board in August 2012 that he had stopped working in May 2011.  He reported that the main reason he was not working was his "back."  

The Board finds the evidence of record does not show the Veteran to be unemployable due to his service-connected disabilities.  The Veteran clearly submitted his present claim for TDIU at a time when he was in fact still working, and when he ceased working more than a year thereafter it was due to nonservice-connected lumbosacral spine disability, as shown by SSA records and by the Veteran's own testimony.  VA examiners have established that the Veteran's service-connected disabilities, to include hearing loss, do not preclude gainful sedentary employment that would be consistent with his high school education and his practical experience within the industry as a machine operator for at least 10 years, as documented in his present claim for TDIU.  

The Board acknowledges that sedentary work would not be easy to find, given the Veteran's age and the impairment caused by nonservice-connected disabilities such as his heart and his carpal tunnel syndrome as cited by SSA.  However, these factors are not for consideration in a claim for TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Further, the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose, id.    

In sum, based on the evidence and analysis above the Board has found that TDIU must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

ORDER

Reopening of the claim for service connection for a heart condition is denied.

An effective date earlier than November 6, 2008, for grant of service connection for tinnitus is denied.

An evaluation of 20 percent is granted for bilateral hearing loss effective from March 29, 2016, subject to the regulations pertaining to payment of monetary benefits.

An evaluation in excess of 10 percent for residuals of fractured left clavicle is denied.

An evaluation in excess of 10 percent for cervical spine disability is denied.

An effective date earlier than September 2, 2008, for 10 percent evaluation for bilateral hearing loss disability is denied.

An effective date earlier than September 2, 2008, for 10 percent evaluation for residuals of fractured left clavicle is denied.

An effective date earlier than September 2, 2008, for 10 percent evaluation for the cervical spine disability is denied.

TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


